ON CONFESSION OF ERROR
PER CURIAM.
To justify the exercise of a peremptory challenge, which led to the dismissal of the first of only two remaining African-American members of a panel of prospective jurors, the prosecutor explained that the juror was from a “lower socioeconomic background” (her father, allegedly, was a taxi driver). No explanation, at all, was given to explain the dismissal of a second black venireperson. The trial judge overruled the defendant’s objections, swore the panel, and proceeded to trial. The defendant was convicted.
As the attorney general properly concedes — on the authority of State v. Slappy, 522 So.2d 18 (Fla.), cert. denied, - U.S. -, 108 S.Ct. 2873, 101 L.Ed.2d 909 (1988) —reversal is required. There was not a sufficient showing by the State to rebut the inference of discrimination in selecting jurors.
Reversed and remanded for a new trial.